STOKER, Judge,
dissenting.
With respect I dissent. The provision of the insurance contract in question may be awkwardly phrased, but I do not find it vague or ambiguous. The majority is concerned because “the clause seems to contemplate a future agreement on the part of Subro and McCardell and no such agreement was ever made.” The clause is designed to cover any future event triggering a loss requiring payment under the policy. If such a loss occurs, the insured agrees to subrogate the insurer if no recovery has been made by the insured. If the insurer makes no demand for subrogation before the insured makes a recovery, then the insured is bound to reimburse the insured whatever has been paid. If a subrogation agreement is the future agreement referred to by the majority, I see no problems. An agreement to subrogate in the future does not render the provision vague or ambiguous. I would reverse and grant recovery to the plaintiff.